Citation Nr: 1233943	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 1, 2008, for the award of increased compensation based on the addition of a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO awarded the Veteran additional disability compensation effective October 1, 2008, to account for the addition of the Veteran's spouse as a dependent.


FINDINGS OF FACT

1.  In a December 1970 rating decision, the RO was awarded service connection for various disabilities, the evaluation of which resulted in a combined disability rating of 60 percent, making the Veteran eligible to receive compensation for dependents.

2.  A completed VA Form 21-686(c) reflecting the Veteran's marriage was first received by VA on September 26, 2008.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of additional disability compensation benefits based upon the dependency of a spouse have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.401 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Effective Date

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2011); 38 C.F.R. § 3.4(b)(2) (2011).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth, if evidence of the event is received within a year of the event; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2011).

A review of the evidence of record reveals that the Veteran filed a claim for service connection for a number of disabilities in July 1970.  In December 1970, he was awarded service connection for eight disabilities, and assigned a combined disability rating of 60 percent.  

On September 26, 2008, the RO received the Veteran's completed VA Form 21-686c (Declaration of Status of Dependents), along with a certified copy of his marriage certificate, showing that he married his wife on January [redacted], 1992.  Also provided were copies of a marriage certificate and divorce decree evidencing the dissolution of a prior marriage for the Veteran.  On October 6, 2008, the RO notified the Veteran that it had amended his disability compensation amount to reflect additional compensation payable on account of his one dependent (his spouse).  The award of additional compensation benefits was made effective the first day of the month following receipt of the September 2008 VA Form 21-686c -October 1, 2008.  The Veteran disagreed with the effective date for the award of the additional compensation, asserting that he was entitled to additional compensation as of the date of his current marriage.  In a statement attached to his subsequently filed VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted that the date of his claim for additional compensation benefits "should be insignificant, and the payment should be retroactive to the actual date that the dependent allowance started."

As the Veteran was in receipt of a combined disability rating greater than 30 percent at the time that he married his current wife on January [redacted], 1992, it is clear that he would have been entitled to additional compensation for dependents as of that date.  38 C.F.R. § 3.4(b)(2) (2011).  There is no evidence, however, to show that the Veteran notified VA of his marriage within a year of January [redacted], 1992.  Indeed, the Veteran himself does not assert that he filed a VA Form 21-686c, or otherwise notified VA of his marriage, prior to September 26, 2008.  Rather, he argues that the the spirit of the law should allow for the payment of additional compensation as of the date that entitlement arose regardless of when the claim was submitted.  

The Board has considered the Veteran's argument in this regard; however, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's VA Form 21-686c was not within one year of his January [redacted], 1992 marriage.  Thus, there is simply no basis in law for an effective date of January [redacted], 1992.  Accordingly, the Board finds that in accordance with 38 C.F.R. § 3.401(b), the correct effective date for the payment of additional compensation based on a dependent spouse is October 1, 2008, the first day of the month following receipt of the VA Form 21-686c.  See 38 C.F.R. § 3.31 (2011).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because, even considering that the complete record in this case is not before the Board, no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation based on a dependent spouse prior to October 1, 2008.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Further, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim, as the law is clearly dispositive.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  The facts are clear that the Veteran did not notify VA of the marriage to his wife until September 26, 2008.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  


ORDER

An effective date prior to October1, 2008, for additional compensation benefits based on a dependent spouse is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


